By the terms of G. L. c. 156B, § 99, the defendant corporation was dissolved subject to being revived and, therefore, it retained some spark of life, even after the three-year period following dissolution. See Peairs, Business Corporations § 166 (2d ed. 1971). Once revival takes place, as occurred here, “an action brought against the corporation during its dormant period became imbued with full life.” Salvato v. DiSilva Transp. Co., 329 Mass. 305, 308 (1952). Thus, as a result of the revival of the defendant corporation, the action was revived as if it had been seasonably *936brought during the three-year period after dissolution. The revival was for a limited purpose, i.e. to conclude pending litigation. The action was still pending as the plaintiff had filed objections to the judge’s actions in regard to the dismissal and the time for taking an appeal had not expired. We note that the action was brought in behalf of minors and, therefore, by reason of G. L. c. 260, § 7, the statute of limitations has not run as to them.
Charles E. Berg for the plaintiffs.
Holland W. Hazen for the defendant.
The orders denying the motion for new trial and motion to vacate judgment of dismissal are reversed.
So ordered.